Citation Nr: 1204728	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease. 

2. Entitlement to service connection for chronic bronchitis. 

3. Entitlement to service connection for chronic chest pain. 

4. Entitlement to service connection for high blood pressure. 

5. Entitlement to service connection for chronic low back pain.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served with the Mississippi Army National Guard for nearly twenty-eight years, from 1976 to 2004.  

He was activated for service in support of Operation Enduring Freedom in January 2003, and was discharged on account of physical disability in April 2004.  He had six months of prior active duty.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board remanded this case in July 2008, and again in July 2010 for additional development of the record.  The Board is also satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, records from the Social Security Administration were obtained as mandated.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration and ensured due process.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The record reflects that the Veteran requested a hearing before the Board in January 2006 on his substantive appeal.  In August 2007 he again stated that he wished to have a hearing before the Board.  On September 24, 2007, the RO sent the Veteran a letter to inform him of the scheduled hearing.  38 C.F.R. § 20.704(b) (2011). However, he did not report for the hearing.  On the same day, the RO sent the Veteran a supplemental statement of the case (SSOC) to his new address.  The hearing information was sent to his old address, which was not his last address of record, and since the SSOC was sent on the same day to the new correct address, clearly the RO had received proper notice from the Veteran regarding his current address.  Subsequent mail sent to the old address was returned as undeliverable.  

In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the Court noted that VA is required to mail notice to the latest address of record in order for the presumption of regularity to attach.  In addition, according to VA regulation, notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).  If there is clear evidence to the contrary to the effect that VA's "regular" mailing practices were not followed or were not regular, the Secretary is no longer entitled to the benefit of the presumption of regularity.  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  The burden then shifts to the Secretary to show that the document in question was mailed to the claimant.  Id.  In the current appeal, the Board finds that the presumption of regularity has been rebutted.  The Board is concerned that the Veteran may not have received notification of the hearing he requested twice.

There is no showing that the hearing information was sent to the Veteran's correct last known address and there is no evidence on file that the appellant has withdrawn his request for a hearing.  A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing if one is requested.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

Accordingly, the Board concludes that another attempt should be made to reschedule the Veteran's previously requested hearing.  Notice should be sent to him, at his current address, in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2011).  The Veteran is hereby notified that the failure to report for a scheduled hearing without good cause will result in the denial of any future request for a hearing with respect to the issues currently on appeal  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for a video conference hearing before a member of the Board.  In so doing, ensure that the notice is sent to the Veteran's correct address and notify him of the date and place of his hearing.  A copy of the notice to the appellant must be associated with the claims folder. 

Should the appellant fail to report for his scheduled hearing, that fact must be noted in writing and associated with the claims folder.  In this regard, the RO must associate with the claims folder any notice that was returned as undeliverable.  

2.  When the foregoing actions have been completed, and if otherwise in order, the case should be returned to the Board for further appellate action. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


